Name: Commission Regulation (EEC) No 2249/83 of 4 August 1983 correcting Regulation (EEC) No 1245/83 fixing the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 8 . 83 Official Journal of the European Communities No L 214/45 COMMISSION REGULATION (EEC) No 2249/83 of 4 August 1983 correcting Regulation (EEC) No 1245/83 fixing the monetary compensatory amounts HAS ADOPTED THIS REGULATION : Article 1 In Part I of Annex I, under 'CCT heading No' 17.02 B II b):  in the column headed 'Deutschland' : for : '84,75', read : '64,96',  in the column headed 'Nederland' : for : '54,90', read : '42,08 ',  in the column headed 'Danmark' : for : '26,79', read : '20,54',  in the column headed 'United Kingdom' : for : ' 13,286', read : ' 10,184',  in the column headed 'EÃ »Ã »Ã ±Ã ´Ã ±' : for '779,2', read : '597,3',  in the column headed 'France' : for : '92,95', read : '71,24'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 2025/83 (2), and in particular Articles 3 and 6 thereof, Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustment to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (3), and in particular Article 1(2) thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 , were fixed by Commission Regulation (EEC) No 1245/83 of 20 May 1983 (4), as amended with effect from 1 August 1983 by Regulation (EEC) No 2138/83 (*) ; whereas a check has revealed an error in Annex I to that Regulation ; whereas it is necessary, therefore, to correct the Regu ­ lation in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on 5 August 1983 . It shall apply, at the request of interested parties, for the period 1 to 4 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1983 . For the Commission Poul DALSAGER Member of the Commission O OJ No L 106, 12 . 5 . 1971 , p. 1 . O OJ No L 199, 22 . 7 . 1983, p. 11 . O OJ No L 178 , 1 . 7 . 1978, p. 63 . ( «) OJ No L 135, 23 . 5. 1983, p. 3 . Is) OJ No L 209, 1 . 8 . 1983, p. 1 .